Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1, 2020 has been considered by the examiner with the exception of the references lined on in the IDS. Applicant did not supply copies of said documentation or machine translation of abstracts as indicated as attached in the IDS, therefore, Examiner could not consider such documents. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 4 the claim requires that the module includes both the cooling fins and the cooling plate, however, Claim 1 previously requires that the module include only one or the other. Claim 1 does not allow or require a module wherein both are present therefore it is unclear how Claim 4 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20120040222 by Quick et al (hereinafter Quick) in view of US 20150266387 by Garfinkel et al (hereinafter Garfinkel) and US 20140154547 by Anderson et al (hereinafter Anderson). 

Regarding Claim 1, Quick discloses a battery module comprising a module case having a frame (25 Fig. 4 teaching the claimed “a module case having a bottom plate”) comprising a plurality of battery cells (70 Fig. 3 teaching the claimed “a plurality of battery cells”). Convex portions extend between adjacent cells (30 Fig. 4 teaching the claimed “wherein at least two convex portions for guiding the battery cells are formed on the bottom plate, wherein each of the plurality of battery cells is disposed in a location between adjacent ones of the at least two convex portions”). 

Quick fails to disclose a resin layer. 

However, Garfinkel discloses adhesives are known in the art to affix cooling features to battery casings within modules ([0042]). Using of adhesive could bond and affix the cooling fins in place with regards to the batteries and projections therebetween. Additionally, Anderson discloses thermal interface adhesives formed of silicone or acrylic having a thermal conductivity of up to 8 W/mK ([0030]). 



In combination, modified Quick discloses the adhesive layer between the fins and the projections of the module, reading on the claimed “resin layer, wherein the resin layer is positioned between the convex portion and the cooling fin while being in contact with said cooling fin and said convex portion

Modified Quick discloses cooling fins extending from the projections between adjacent cells (Quick 65 Fig. 4 teaching the claimed (b) a cooling fin disposed in a location between adjacent ones of the plurality of battery cells and positioned on one of the at least two convex portions so as to cover an 
upper surface of the convex portion”). 
 
Regarding Claim 2, modified Quick discloses use of aluminum in forming cooling elements of the module (Quick [0031] teaching the claimed “wherein the bottom plate comprises a region having a thermal conductivity of 10 W/mK or more”) as aluminum is known to have a thermal conductivity of greater than 10 W/mK. 

Regarding Claim 3, modified Okada discloses the bottom plate is in thermal contact with the insulating layers and air, a cooling medium (Quick Fig. 4 teaching the claimed “wherein the bottom plate is in thermal contact with a cooling medium and the resin layer”). 
 


Regarding Claim 5, Quick discloses adhesive between each fin and projection thereby covering more than 10% of the bottom plate of the module, (Quick Fig. 5 teaching the claimed “wherein the resin layer covers an area of 10% or more of the entire area of the bottom plate”). 

Regarding Claim 6, modified Quick discloses the adhesive has a thermal conductivity of up to 8 W/mK (Anderson [0030] teaching the claimed “wherein the resin layer has a thermal conductivity of 2 W/mK or more”).  
 
Regarding Claims 7-9, modified Quick discloses a silicone adhesive (Anderson [0030]). As the instant disclosure presents silicone as a viable selection for the claimed resin layer, silicone would necessarily exhibit the desired properties set forth in Claims 7-9, thereby rendering obvious the limitations thereof, i.e. “wherein the resin layer has a breakdown voltage of 10 kV/mm or more”, “wherein the resin layer has a specific gravity of 5 or less”, “wherein the resin layer has an 800.degree.  C. remaining amount of at least 70% by weight in a thermogravimetric analysis (TGA)”, respectively. 
 

 
Regarding Claim 14, modified Quick discloses a stack of plurality of modules (Quick Fig. 14b teaching the claimed “a battery pack comprising at least two battery modules of claim 1, wherein 
said at least two battery modules are electrically connected to each other”). 
 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Garfinkel and Anderson as applied to claim 1 above, and further in view of US 20120082887 by Ninomiya et al (hereinafter Ninomiya).

Regarding Claim 11, modified Quick discloses the limitations of Claim 1 but fails to disclose “wherein the resin layer comprises fillers”. 

However, Ninomiya discloses using thermally conductive ceramic fillers within an adhesive in a battery module ([0053] teaching the claimed “wherein the resin layer comprises fillers”) so as to improve thermal conductivity of the adhesive ([0053]). 

Therefore, a skilled artisan would be motivated to add ceramic filler to the adhesive disclosed by modified Quick, as taught by Ninomiya, in order to improve the thermal conductivity of the adhesive connecting two heat dissipating features (Ninomiya [0053]).  
 
. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Garfinkel and Anderson as applied to claim 1 above, and further in view of US 20140363726 by Honda et al (hereinafter Honda).

Regarding Claim 13, modified Quick discloses the limitations of Claim 1 but does not disclose “wherein the resin layer comprises a thixotropic agent, a diluent, a dispersant, a surface treatment agent, a flame retardant, or a coupling agent”. 

However, Honda discloses adding a surfactant dispersant to an adhesive within a battery module ([0074] teaching the claimed “wherein the resin layer comprises a thixotropic agent, a diluent, a dispersant, a surface treatment agent, a flame retardant, or a coupling agent”). Surfactants are known to reduce surface tension therefore, a skilled artisan would understand that adding a surfactant to modified Lee’s adhesive, as taught by Honda, would result in reduced surface tension. 

Claim 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Garfinkel and Anderson as applied to claim 1 above, and further in view of US 20160288737 by Kamimura et al (hereinafter Kamimura). 

Regarding Claims 15 and 17, modified Quick discloses the limitations of Claims 1 and 14, however, fails to disclose the use of a battery module within an automobile. 

. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Quick in view of Anderson, Garfinkel US 20120301769 by Okada et al (hereinafter Okada). 

Regarding Claim 16, Quick discloses a battery module comprising a module case having a frame (25 Fig. 4 teaching the claimed “a module case having a bottom plate”) comprising a plurality of battery cells (70 Fig. 3 teaching the claimed “a plurality of battery cells”). Convex portions extend between adjacent cells (30 Fig. 4 teaching the claimed “wherein at least two convex portions for guiding the battery cells are formed on the bottom plate, wherein each of the plurality of battery cells is disposed in a location between adjacent ones of the at least two convex portions”). 

Quick fails to disclose a resin layer. 

However, Garfinkel discloses adhesives are known in the art to affix cooling features to battery casings within modules ([0042]). Using of adhesive could bond and affix the cooling fins in place with regards to the batteries and projections therebetween. Additionally, Anderson discloses thermal interface adhesives formed of silicone or acrylic having a thermal conductivity of up to 8 W/mK ([0030]). 



In combination, modified Quick discloses the adhesive layer between the fins and the projections of the module, reading on the claimed “resin layer, wherein the resin layer is positioned between the convex portion and the cooling fin while being in contact with said cooling fin and said convex portion

Modified Quick discloses cooling fins extending from the projections between adjacent cells (Quick 65 Fig. 4 teaching the claimed “a cooling fin disposed in a location between adjacent ones of the plurality of battery cells and positioned on one of the at least two convex portions so as to cover an 
upper surface of the convex portion”). 

Modified Quick fails to disclose a cooling plate. 

However, Okada discloses the use of a cooling plate and thermally conduct layer below battery cells within a module (4, 6, Fig. 5) so as to facilitate heat dissipation from the battery cells ([0039]). 

Therefore, it would have been obvious to a skilled artisan to include a cooling plate as suggested by Okada in Quick’s module in order to facilitate heat dissipation. 

In combination, modified Quick’s cooling plate reads on the claimed “wherein the battery module further comprises: a cooling plate”). The plate would be positioned between two adjacent 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY LAMBRIGHT MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached at (303) 297-4684. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721